DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 7-10 are rejected under 35 U.S.C. 102 as being anticipated by Valerij (Patent No. 5,790,662).
Regarding claim 1, Valerij shows in Fig. 2 a marker product applied to an optical encoding device (read/write device 19), the marker product comprising: a substrate (varnish layer 14); and at least one structural portion (13, i.e., relief structures) formed on the substrate (14), the structural portion (13) having a first surface, a second surface and a dividing axis, (B, gratings) the first surface and the second surface being connected with each other as a stepless camber of separated from each other, the first surface and the second surface being arranged on opposite sides of the dividing axis, a sidelong direction aligning the first surface with the second surface being parallel to a shifting direction of the structural portion moving close to or away from the optical encoding device (19) between the optical encoding device and the marker produces, wherein any of the first surface and the second surface are configured to
reflect (see Fig.3) an optical detecting signal projected from the optical encoding device (19) to an orientation away from the dividing axis for generating an optical reflecting signal (27) is analyzed to acquire the shifting direction.
Regarding claim 2, Valerij shows in Fig. 2 wherein the first surface has a curvature or an inclined angle relative to the substrate the same as a curvature or a foresaid inclined angle of the second surface.
Regarding claim 3, Valerij shows in Fig. 2 wherein the first surface has a curvature or an inclined angle relative to the substrate (14) different from a curvature or a foresaid inclined angle of the second surface.
Regarding claim 4, Valerij shows in Fig. 2, wherein the structural portion is a  triangular form (triangular and sawtooth shaped, col. 2, line 67).
Regarding claim 5, Valerij shows in Fig. 2 and 3 wherein the marker product further comprises a plurality of structural portions formed on the substrate side by side, the first surface of one of the structural portions faces the second surface of an adjacent structural portion.
Regarding claim 7, Valerij shows in Fig. 2, an optical detection system, comprising: a marker product, comprising: a substrate (14, i.e., varnish layer); and at least one structural portion (B) formed on the substrate (14), the structural portion having a first surface, a second surface and a dividing axis, the first surface and the second surface being connected with each other as a stepless camber, the first surface and the second surface being arranged on opposite sides of the dividing axis, a sidelong direction aligning the first surface with the second surface being parallel to a shifting direction of the marker product moving close to or away from the optical encoding device (19), wherein any of the first surface and the second surface are configured to reflect an optical detecting signal to an orientation away from the dividing axis; and an optical encoding device (10) disposed adjacent by the marker product and capable of being moved relative to the marker product, the optical encoding device (19) comprising: an optical projector (laser diode (21) when switched to high power mode, col. 7, lines 41-43) configured to project the optical detecting signal onto the marker product (relief structures 13); and an optical encoder (19) electrically connected with the optical projector (21) and configured to receive an optical reflecting signal (26 and 27) from the marker product (relief structures 13) and encode intensity variation of the optical reflecting signal into digital data, wherein order of decline (gratings A, B and C) and rise in intensity variation of the optical reflecting signal is analyzed (via control and evaluation unit (23)) to acquire the shifting direction.
Regarding claim 8, Valerij shows in Fig. 2, wherein the first surface has a curvature or an inclined angle relative to the substrate the same as a curvature or a foresaid inclined angle of the second surface.
Regarding claim 9, Valerij shows in Fig. 2, wherein the first surface has a curvature or an inclined angle relative to the substrate different from a curvature or a foresaid inclined angle of the second surface.
Regarding claim 10, Valerij shows in Fig. 2, wherein the structural portion is a triangular form (triangular and sawtooth shaped, col. 2, line 67).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Valerij (5,790,662) in view of Mitchel (Publication No. U.S. 2004/0007664 A1). 
Regarding claim 11, Valerij discloses the first surface of one of the structural portions faces the second surface of an adjacent structural portion. Valerij does not disclose wherein the marker product further comprises a plurality of structural portions formed on the substrate side by side. Mitchell shows in Fig. 3 wherein the marker product (grating 162 and Doe 166) further comprises a plurality of structural portions formed on the substrate side by side. It would have been obvious to one of ordinary skill in the art to provide a marker product such as disclosed in Mitchell of the device of Valerij for the purpose of obtaining additional digital data.
Regarding claim 12, Valerij discloses wherein the optical projector (21) comprises a spot light source, the spot light source sequentially scans (reads during testing, col. 3, lines 39-44) the plurality of structural portions while the optical encoding device (19) is moved relative to the marker product (13).
Regarding claim 13, Valerij discloses wherein the optical encoder analyzes a distance (using parameters of distance, profile and azimuth) between two adjacent structural portions to acquire the digital data (col. 3, lines 5-8). 
Regarding claim 14, Mitchell further shows in Fig. 1 wherein the marker product
further comprises a plurality of structural portions (gratings 162 and DOE 166)
separated into at least two groups (gratings 162 and DOE 166), each group contains
the structural portions arranged side-by-side, and the said groups are respectively
disposed on different paths on the substrate (161).
Regarding claim 18, Valerij shows in Fig. 3 wherein an arranging direction aligning the optical projector (21) with the optical encoder (19) is the same as the shifting direction between the optical encoding device (19) and the marker product (13). 
Regarding claim 19, Valerji shows in Fig 3 wherein an optical axis (28) of the optical projector (21) and an optical axis () of the optical encoder (19) are parallel to a planar normal vector of the substrate (varnish layer 14). 
6. 	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over
Valerij (5,790,662) and Mitchell (Publication No. U.S. 2004/0007664 A1)
 as applied to claim 14 above and further in view of Yamamoto (Publication No. U.S. 2005/0162661 A1).
Regarding claim 15, the modified device of Valerij and Mitchell,
discloses the claimed invention as stated above. The modified device of Valerij and Mitchell does not disclose wherein the optical projector comprises at least two spot light sources, each spot light source scans a corresponding group of the two groups while the optical encoding device is moved relative to the marker product. Yamamoto shows in Fig. 11 wherein the optical projector (10, i.e., laser) comprises at least two spot light sources, each spot light source scans a corresponding group of the two groups while the optical encoding device is moved relative to the marker product (on scale 2). It would have been obvious to one of ordinary skill in the art to provide an optical projector such as disclosed in Yamamoto to the modified device of Valerij, Mitchell for the purpose of obtaining additional data from the encoder.
Regarding claim 16, the modified device of Valerij and Mitchell
discloses the claimed invention as stated above. The modified device of Valerij and Mitchell does not disclose wherein the optical projector comprises a line light source, the line light source simultaneously scans the two groups while the optical encoding device is moved relative to the marker. Yamamoto shows in Fig. 11 wherein the optical projector comprises a line light source (10, i.e., laser), the line light source simultaneously scans the two groups while the optical encoding device is moved relative to the marker (on scale 2). It would have been obvious to one of ordinary skill in the art to provide an optical projector such as disclosed in Yamamoto to the modified device of Valerij and Mitchell, for the purpose of obtaining additional data from the encoder.
Regarding claim 17, Mitchell further discloses wherein the optical encoder
analyzes a gap between a structural portion (in track (162)) of one of the groups and a
corresponding structural portion of the other group (in track (166)) (measures the
alignment tilt tolerances between tracks (162) and (166), paragraphs 0044-0049).
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Valerij (5,790,662) in view of Baader (EP 2 4 77 006 A1).
Regarding claim 6, Valerij discloses the claimed invention as stated above. Valerij does not disclose wherein the marker product further comprises a plurality of structural portions separated into at least two groups, each group contains the structural portions arranged side by side, and the said groups are respectively disposed on different paths on the substrate. Baader shows in Figs. 1-3 wherein the marker product (encoder comprising a scale (1) comprising tracks of parallel lines (3), paragraph 0008) further comprises a plurality of structural portions separated into at least two groups, each group contains the structural portions arranged side by side, and the said groups are respectively disposed on different paths on the substrate. It would have been obvious to one of ordinary skill in the art to provide multiple tracks such as disclosed in Baader to the device of Valerij for the purpose of increasing resolution of output signal.

Response to Arguments
6	Applicant’s arguments, see pages 7-9, filed 10/17/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Valerij (Patent No. 5,790,662).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN WYATT/Examiner, Art Unit 2878    





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878